  Case 8:20-mj-00194-CBD Document 5 Filed 01/16/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICAN                   *

VS                                          *     CBD 20-0194

WILLIAM BILBROUGH                           *


                                ENTRY OF APPEARANCE

       Please enter the appearance of Robert C. Bonsib, Esq., as CJA attorney for the

Defendant in the above captioned matter.

                                            Respectfully submitted,

                                            MARCUSBONSIB, LLC

                                            /S/ Robert C. Bonsib

                                            ROBERT C. BONSIB
                                            6411 Ivy Lane, Suite 116
                                            Greenbelt, Maryland 20770
                                            (301) 441-3000
                                            Bar No. 00324

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing was hand delivered this 146h day of

 January, 2020 to Assistant United States Attorney Thomas Windom, Office the United States

 Attorney for the District of Maryland.

                                            /s/ Robert C. Bonsib

                                           _______________________________
                                            ROBERT C. BONSIB
